Citation Nr: 9927410	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  93-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to the payment of vocational rehabilitation 
benefits pursuant to Chapter 31, Title 38, United States 
Code, for the appellant's enrollment in and pursuit of a six-
month, non-degree training program in electronic servicing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service in the U.S. Marine Corps 
during the Vietnam Era.  

This matter comes to the Board of Veterans' Appeals (Board) 
from adjudicative determinations by the Vocational 
Rehabilitation and Counseling (VR&C) Office at the Cleveland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was last before the Board in September 1995, when it 
was remanded to the RO for further development of the 
evidence.  For reasons which are not apparent from the 
evidentiary record, no action was taken by the RO to comply 
with the Board's remand until March 1998.  The case is now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The appellant has requested that he be paid Chapter 31 
benefits for his enrollment in a six-month, non-degree 
training program in electronic servicing at Electronic 
Servicing Institute (ESI), beginning in April 1992.  

2.  Data available to the RO at that time indicated that 
veterans who had already completed such short-term training 
courses in this occupational area had great difficulty 
obtaining suitable employment in the area of training; also, 
the number of jobs in Ohio in this occupational area were 
declining due to the transfer of jobs to the South, New 
England, California, and to foreign countries.  

3.  After completing his training program in late 1992, the 
appellant was self-employed at home for several months 
repairing electronic equipment and grossing only about $300-
$400; he has not been employed since then, and he is 
currently rated permanently and totally disabled due to 
nonservice-connected heart disability.  

4.  His requested training program presented no reasonable 
possibility of obtaining, and in fact did not lead to, 
substantially gainful employment in a suitable occupation.  

CONCLUSION OF LAW

The appellant's requested six-month, non-degree training 
program in electronic servicing was not a suitable vehicle 
for a vocational rehabilitation program pursuant to 
Chapter 31.  38 U.S.C.A. §§ 3100, 3101, 3106 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 21.1, 21.35, 21.53, 21.70, 21.72 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The purpose and goal of a program of vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
U.S. Code, is to provide an eligible veteran with all 
services and assistance necessary to enable the veteran to 
become employable and to obtain and maintain suitable 
employment to the maximum extent feasible.  38 U.S.C.A. 
§§ 3100, 3101(9) (West 1991); 38 C.F.R. §§ 21.1(a), 21.70(a) 
(1998).  

Rehabilitation to the point of employability may include 
services needed to train the veteran to the level generally 
recognized as necessary for entry into employment in a 
suitable occupation.  38 U.S.C.A. § 3101(5) (West 1991); 
38 C.F.R. § 21.72(b) (1998).  The term "vocational goal" 
means a gainful employment status consistent with a veteran's 
abilities, aptitudes and interests.  38 U.S.C.A. § 3101(8) 
(West 1991); 38 C.F.R. §§ 21.35(h), 21.53(b) (1998).  VA 
shall determine the reasonable feasibility of achieving a 
vocational goal in each case involving a veteran with an 
employment handicap or a serious employment handicap.  
38 U.S.C.A. § 3106(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 21.53(a) (1998).  

In this case, the appellant initially applied for Chapter 31 
benefits in 1989; he was found to be in need of a program of 
vocational rehabilitation training due to an employment 
handicap stemming from his service-connected disabilities.  
An Individualized Written Rehabilitation Plan (IWRP) was 
drawn up and signed by the appellant and the VA vocational 
rehabilitation staff calling for completion of an educational 
program leading to an associate degree in Business Management 
Technology in pursuit of the vocational goal of employment in 
the field of business (management trainee).  Because of his 
long history of alcohol abuse and dependence, he was also 
required to attend weekly AA meetings as part of his IWRP.  
The appellant began his educational program in September 
1990, but had a "relapse" from sobriety and was academically 
dismissed by his school in March 1991 after completing only 
one semester of classes, during which he received two grades 
of "F," one "I" (Incomplete), and one "D" for his courses.  

In March 1992, the appellant returned to counseling in order 
to determine his current readiness/feasibility for a return 
to Chapter 31 training.  He claimed to have been sober since 
May 1991, and he expressed a definite desire to pursue 
training in a trade, such as building maintenance or brick 
laying, as soon as possible.  He also mentioned a six-month 
training program at ESI, which was reportedly within walking 
distance of his residence.  This was identified by the 
vocational rehabilitation staff as a short-term diploma or 
certificate program in Electronic Servicing.  It was reported 
in the counseling records that ESI had received some "bad 
press" in recent weeks and that VA's experience with such 
short-term training programs over the past few years 
indicated that veterans who completed such abbreviated 
training programs had not been successful in obtaining 
employment in the area of training.  It was also the 
impression of the appellant's counseling psychologist that 
the local market for such jobs was declining due to the rapid 
decline of electronics industries in general and especially 
due to the transfer of the few such remaining jobs to 
California, New England, the South, and to foreign countries.  
Attempts were made by the counseling psychologist and by a VA 
vocational rehabilitation specialist to explore other 
programs or alternatives with the appellant, but he persisted 
in demanding to go to ESI, becoming rather dictatorial in his 
demands and even accusing both the counseling psychologist 
and the vocational rehabilitation specialist of getting 
kickbacks from another school for recommending its training 
course to him.  

Also of record are five Employer Order forms obtained from 
the Ohio Bureau of Employment Services (OBES) which pertain 
to jobs available from December 1991 to June 1992 in the 
electronics field in the appellant's locality.  Four of such 
jobs offered substantial wages, but each had a threshold 
requirement of either an associate degree or from 1-8 years 
of prior experience.  The fifth job, as an electronics 
assembler assembling electronic circuit boards, required no 
experience at all, but it was only temporary in nature and 
paid only the minimum wage of $4.40 per hour.  Conversations 
with a member of the OBES staff reportedly confirmed the 
impression of the VA vocational rehabilitation staff 
concerning the fruitlessness of short-term training programs 
in this occupational area, such as the one proposed by the 
appellant.  

In April 1992, ESI submitted a written statement in which it 
claimed a 68% retention rate and an 86% placement rate for 
its 1991 graduates from the electronic servicing program.  By 
letter in July 1992, ESI did not specifically respond to a 
June 1992 request by the Vocation Rehabilitation and 
Counseling (VR&C) Officer, transmitted through the appellant, 
for more specific placement data; rather, it provided a 
general response, conceding that much of VA's concern 
"resulted fom the rash of negative publicity targeted at our 
school earlier in the year," that as a technical school it 
had been "unfairly targeted and stereotyped," that it 
eliminated all but the vital information, condensing two 
years of study into a 6-month 650 hour course, and that its 
graduates were ready, willing and able to work and available 
for placement.  More recent inquiries by VA staff have 
elicited information that State Approval Agency approval for 
ESI was withdrawn in 1994, and that it is no longer in 
business.  

Telephonic contact with the appellant in March 1998 disclosed 
that, after he completed his training at ESI in approximately 
December 1992, he worked at home repairing (unidentified) 
electronic equipment for "a couple of months" before he got 
sick and moved elsewhere.  To his best recollection, he 
grossed $300-400 during the time he was self-employed, he has 
not worked since that time, and he is currently rated 
permanently and totally disabled due to a nonservice-
connected heart disability, effective in April 1993.  

Based on a review of the relevant evidence, as summarized 
above, the Board affirms the RO action in denying Chapter 31 
training benefits to the appellant for his enrollment in a 
six-month, non-degree training program at ESI.  It was the 
uncontroverted opinion of vocational experts on both VA and 
OBES staffs that such an abbreviated training program offered 
little or no realistic prospect for substantially gainful 
employment in the field of electronic servicing.  Moreover, 
with benefit of hindsight, it is now clear that the training 
program did not, in fact, lead to the attainment of a 
vocational goal for the appellant in this case.  Payment of 
Chapter 31 benefits for his enrollment (without the approval 
of, and against the advice of, the VA vocational 
rehabilitation staff) in such a non-productive training 
program would constitute a waste of finite VA funds and would 
defeat the purpose for which Chapter 31 benefits were 
intended by subsidizing unauthorized training in an 
unsatisfactory training program.  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

